  Case 17-36161         Doc 34     Filed 12/04/18 Entered 12/04/18 12:37:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36161
         DANIEL TORRES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/05/2017.

         2) The plan was confirmed on 02/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36161        Doc 34       Filed 12/04/18 Entered 12/04/18 12:37:22                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,800.00
       Less amount refunded to debtor                            $600.00

NET RECEIPTS:                                                                                     $1,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,120.64
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $57.60
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,200.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC                Unsecured         685.77           NA              NA            0.00       0.00
Chase                            Unsecured      3,159.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,960.20       4,750.17        4,750.17           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       2,633.34        2,633.34           0.00       0.00
CITY OF MARKHAM                  Unsecured         100.00           NA              NA            0.00       0.00
DEPARTMENT STORE NATIONAL BA     Unsecured      2,268.09            NA              NA            0.00       0.00
DEPARTMENT STORE NATIONAL BA     Unsecured      2,803.00       2,803.27        2,803.27           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,300.00       1,387.48        1,387.48           0.00       0.00
JPMORGAN CHASE BANK NA           Unsecured      1,925.00         598.28          598.28           0.00       0.00
JPMORGAN CHASE BANK NA           Secured       13,675.00     14,400.00        14,400.00           0.00       0.00
LOYOLA UNIVERSITY                Unsecured           0.00           NA              NA            0.00       0.00
LOYOLA UNIVERSITY OF CHICAGO     Unsecured     12,000.00            NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         122.00        388.47          388.47           0.00       0.00
M3 Financial Services            Unsecured         164.00           NA              NA            0.00       0.00
MACNEAL PHYSICIANS GROUP         Unsecured         170.00        334.00          334.00           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      5,020.00       5,020.36        5,020.36           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      2,906.62       2,906.62        2,906.62           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         433.00        433.65          433.65           0.00       0.00
SPRINT NEXTEL                    Unsecured         100.00      1,063.08        1,063.08           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         499.70           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         250.07          250.07           0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      6,127.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      5,180.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,165.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,089.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      2,896.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      2,079.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      1,612.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      1,565.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured      7,127.00     33,099.34        33,099.34           0.00       0.00
VERIZON                          Unsecured            NA         209.14          209.14           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-36161       Doc 34     Filed 12/04/18 Entered 12/04/18 12:37:22                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim        Claim         Principal       Int.
Name                             Class    Scheduled        Asserted     Allowed          Paid          Paid
VILLAGE OF ORLAND PARK        Unsecured         200.00             NA             NA           0.00        0.00
VILLAGE OF POSEN              Unsecured         200.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                 Interest
                                                          Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                    $0.00               $0.00
      Mortgage Arrearage                                  $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                             $0.00                    $0.00               $0.00
      All Other Secured                              $14,400.00                    $0.00               $0.00
TOTAL SECURED:                                       $14,400.00                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                $1,387.48                 $0.00               $0.00
TOTAL PRIORITY:                                          $1,387.48                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $54,489.79                    $0.00               $0.00


Disbursements:

       Expenses of Administration                             $1,200.00
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $1,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-36161         Doc 34      Filed 12/04/18 Entered 12/04/18 12:37:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
